                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

CARY GRAY,                                        )
                                                  )
       Plaintiff,                                 )
                                                  )
       v.                                         ) CIV. ACT. NO. 2:17cv116-ECM
                                                  )
NANCY A. BERRYHILL,                               )
Acting Commissioner of Social Security,           )
                                                  )
       Defendant.                                 )

                                 OPINION and ORDER

       This litigation is now before the court on the recommendation of the United States

Magistrate Judge entered on December 10, 2018, (doc. 18) that this case be dismissed for

the plaintiff’s failure to exhaust his administrative remedies. After a review of the

recommendation, to which no timely objections have been filed, and after an independent

review of the entire record, and for good cause, it is

       ORDERED and ADJUDGED as that the Recommendation of the Magistrate Judge

be and is hereby ADOPTED, and this case be and is hereby DISMISSED without

prejudice.

       An appropriate judgment will be entered.

       DONE this 7th day of January, 2019.


                                          /s/ Emily C. Marks
                                    EMILY C. MARKS
                                    UNITED STATES DISTRICT JUDGE
